 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Leslie Grey Vanaman,                            No. CV-16-00781-TUC-JGZ
10                 Plaintiff,                        ORDER
11   v.
12   Christopher Marlow, et al.,
13                 Defendants.
14
15          In light of Defendants’ Notice of Resumed Government Activity (Doc. 97),
16          IT IS ORDERED that the stay of this matter is lifted.
17          Dated this 5th day of February, 2019.
                                                                                       \
18
19
20
21
22
23
24
25
26
27
28
